Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species C in the reply filed on September 25th 2022 is acknowledged.  Claim 21-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the combination of (at least for the elected embodiment) “a second ring-shaped groove” as recited in claim 4 along with a “first ring-shaped groove” as recited in claim 2 along with a first washer being arranged in a U-nail groove as recited in claim 1. 
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because different reference characters have been used to designate the same part numerous times.
Some examples of which are as follows (citing the published application):
“handle 10” - ¶[0357]		“handle 14” - ¶[0406]		“14: handle” - ¶[0450]
“sheathed core 5” - ¶[0596]	“sheathed core 2” - ¶[0613]	
“lower cover 11” - ¶[0409]	“9 a lower cover” - ¶[0566]	“10 a lower cover” - ¶[0576]
Applicant is respectfully requested to correct the above reference characters and all other instances of the different reference characters being used to designate the same part - of which there are too many to identify in this Office action.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because the same reference character has been used to designate different parts numerous times.  
Some examples of which are as follows (citing the published application):
“handle 1”  - ¶[0552]	“circumcision cover 1” - ¶[0561]	“a cable 1” - ¶[0567]
“cover 1” - ¶[0574]	“sheathed handle 1” - ¶[0612]		“U-nail 1” - ¶[0658]
“core 2”  - ¶[0553]	“gasket 2” - ¶[0563]			“shell 2” - ¶[0567]
Applicant is respectfully requested to correct the above reference characters and all other instances of the same reference character being used to designate different parts - of which there are too many to identify in this Office action.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  
In line 4 of claim 1, “the longitudinal” should read --a longitudinal--.
In line 6 of claim 11, “the outer” should read --an outer--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 8 and 11, the phrase "and/or" renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 7, in view of Applicant’s specification (¶[0572] of the published application) it is unclear how the third washer surrounds the anvil since it appears that it functions as the anvil.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9, 11-15, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shi (CN 204890072; see attached English translation).
Regarding claim 1, Shi discloses a built-in washer circumcision device, comprising: a circumcision cover (11), a comprehensive cover (3) and a first washer (2) and/or a second washer (due to “and/or” only one of a first washer OR a second washer is required), wherein the comprehensive cover is provided with a U-nail groove (¶[0026]; the limitation does not imply any additional structure other than a groove), and the first washer is arranged in the U-nail groove along the longitudinal outer side of the comprehensive cover (Applicant’s washer appears to be located along a longitudinal interior side as seen in Figures 2-III and 8-III); and/or (due to “and/or” the following is not a required limitation) a U-nail seat corresponding to the U-nail groove is arranged on the circumcision cover, and the second washer is arranged on the U-nail seat.  
Regarding claim 9, the circumcision device of Shi is generally flat at 11 and 3 in Figure 4 and can be considered as a flat-head-type circumcision device.
Regarding claim 11, Shi discloses a valgus washer circumcision device, comprising: an inner comprehensive cover (3 or 1/4; the cover is not required to be within or surrounded by anything), an inner ring (13), a first washer and/or a second washer (2), wherein the inner comprehensive cover and the inner ring correspond to each other vertically (¶[0027]; Figure 4); the first washer is arranged at the end of the inner ring towards the inner comprehensive cover; and/or a U-nail groove is formed at the outer edge of the inner comprehensive cover, and the second washer is arranged at the top of the U-nail groove (¶[0026]; only one of the second or third paragraph limitations are required by the claim).
Regarding claim 12, both the first and second washers are located on the same axis as a U-nail in the U-nail groove (¶[0027]).  
Regarding claim 13, a first ring-shaped groove is formed on the lower end surface of the inner ring towards the inner comprehensive cover; and the first washer is arranged in the first ring-shaped groove (¶[0027]; being “embedded” in the cover would require a groove as claimed).  
Regarding claim 14, a first washer is not required by claim 11.
Regarding claim 15, the second washer is arranged outside (on top of) the U-nail groove, and is located above the opening of the groove.  
Regarding claim 17, the second washer is arranged at the top inside the U-nail groove (¶[0026]).  
Regarding claim 20, the device further comprises an upper cover (11) and a lower cover (3) which correspond to each other vertically, wherein the inner comprehensive cover is arranged in the lower cover (Figure 3); the inner ring is arranged in the upper cover; and the inner comprehensive cover and the inner ring correspond to each other vertically (¶[0027]; Figure 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-7, 10 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shi (CN 204890072; see attached English translation) in view of Xiao (CN 105962982; see attached English translation).
Regarding claims 1-4 and 10, Shi discloses the limitations as described above but fails to disclose one of a first washer in combination with a ring shaped groove as claimed or a second washer as claimed (claim 1 only requires a first washer OR a second washer AND one of the second paragraph or third paragraph limitations; if a second washer is disclosed or made obvious, the limitations of claim 2 are not required because they further describe the first washer).
Xiao discloses a second washer (33 or 34) within a U-nail seat (formed by 31 - Figure 3) with the second washer arranged on the U-nail seat (Figure 3) which serve as an anvil for a circumcision knife or U-nail (¶[0028}).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the circumcision cover of Shi with either or both of the washers of Xiao in order to provide cutting and/or U-nail bending surface for the knife and/or U-nail of Shi.
Regarding claim 5, a third ring-shaped groove (formed by 31 of Xiao - Figure 3) is formed in the U-nail seat towards the U-nail groove; and the second washer is arranged in the third ring-shaped groove.  
Regarding claim 6, the comprehensive cover is provided with a circumcision knife (5 of Shi); and a third washer (33 or 34 of Xiao) is arranged at the end of the circumcision cover towards the comprehensive cover and corresponds to an anvil of the circumcision knife (¶[0028] of Xiao).  
Regarding claim 7, the third washer has a first lateral portion surrounding the anvil (surface of 34 above 33 in Figure 3 of Xiao), a longitudinal portion perpendicular to the first lateral portion (side of 34 next to 33 of Xiao), and a second lateral portion surrounding the U- nail seat (top surface of 34 of Xiao).  
Regarding claims 16-19, washers 33 or 34 of Xiao can be regarded as the first washer of claim 11.  Therefore, a second washer nor a U-nail groove are not required by claim 11 and neither are the limitations of claims 16-19.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shi (CN 204890072; see attached English translation) in view of Zhu (CN 103892890; see attached English translation).
Regarding claim 8, Shi is silent as to any specific material for the first washer.
Zhu discloses a similar washer (4; Figure 2) and further teaches that silicone or rubber are suitable materials for its construction (¶[0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the first washer of Shi from silicone or rubber since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (as taught by Zhu) as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas McEvoy whose telephone number is (571) 270-5034 and direct fax number is (571) 270-6034.  The examiner can normally be reached on Monday-Friday, 9:00 am – 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS MCEVOY/Primary Examiner, Art Unit 3771